Citation Nr: 1704414	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  11-00 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for papillary thyroid cancer, status post thyroidectomy, to include as due to exposure to non-ionizing radiation. 

2.  Entitlement to service connection for dissecting ascending aorta, to include as due to exposure to non-ionizing radiation  or as secondary to papillary thyroid cancer. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1975 to January 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  During the pendency of the appeal jurisdiction over the case was transferred to the RO in Albuquerque, New Mexico; therefore, the Albuquerque RO is the Agency of Original Jurisdiction (AOJ) over the current appeal. 

The Board remanded this matter in August 2014 to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further adjudication.  Following the issuance of a supplemental statement of the case in January 2015 continuing the denial of the claims on appeal, the case was returned to the Board for its adjudication.  The Board then requested a medical opinion in August 2016, pursuant to 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901.  A Veterans Health Administration (VHA) opinion was rendered in October 2016.  Also in October 2016, the Veteran was given an opportunity to present additional argument.  His service representative notified the Board in December 2016 that it had no further evidence or argument to present on the Veteran's behalf. 

The Veteran testified in August 2013 at the RO via videoconference before the undersigned veterans law judge (VLJ) sitting in Washington, D.C. A copy of the transcript of that hearing has been associated with the claims file. 





FINDINGS OF FACT

1. The competent evidence does not demonstrate that the Veteran's papillary thyroid cancer is attributable to the Veteran's active service or any incident of service, to include as due to exposure to non-ionizing radiation.

2.  The competent evidence does not demonstrate that the Veteran's dissecting ascending aorta is attributable to the Veteran's active service or any incident of service, to include as due to exposure to non-ionizing radiation or as due to a service-connected disability. 
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for papillary thyroid cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2016). 

2.  The criteria for service connection for dissecting ascending aorta have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311 (2016); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); 38 C.F.R. § 3.159(b).  

Here, the Veteran was provided with a notice in July 2008 which was fully compliant with 38 C.F.R. § 3.159(b) and the notice requirements set forth in Dingess.  There are no defects of notification in this case requiring additional development or adjudication prior to final Board action on this claim.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's service medical and personnel records as well as post-service treatment records, both from VA and from private providers.  He was afforded a thorough VA examination in November 2008, and in October 2016 a supplementary medical opinion was obtained by the Board.  The Veteran has submitted personal statements and was also afforded an opportunity to testify at a hearing before the undersigned VLJ in August 2013.  He has not identified any additionally available evidence for consideration. 

Under Bryant v. Shinseki, 23 Vet. App. 488 (2010), 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in August 2013, the Veteran was assisted by a representative from a veterans service organization.  That representative pursued a line of questioning directed to elicit the Veteran's contentions regarding his claim.  The representative and the undersigned asked questions regarding the Veteran's history of symptoms of papillary thyroid cancer and dissecting ascending aorta
and why he believed these conditions were related to service.  The VLJ informed the Veteran that he had an opportunity to submit additional evidence in support of his claim.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked or may have substantiated the claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309 (b)(i), (ii) (2016).

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311 (b)(2).  Section 3.311(b)(5) requires that colon cancer become manifest 5 years or more after exposure. 38 C.F.R. § 3.311 (b)(5).

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311(a)(2) (2016).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2016).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Papillary Thyroid Cancer

The Veteran asserts that he was exposed to non-ionizing radiation on a regular basis while on active duty and that he developed papillary thyroid cancer after service as a result of this exposure.  Specifically, the Veteran contends that he was regularly exposed to radiation from a radar-emitting device while working as a mechanic crew chief on a flight line and that over time that exposure led to the development of the papillary thyroid cancer which required that he undergo total thyroidectomy in 2003. 

To begin, the evidence does not show, and the Veteran does not assert, that he incurred papillary thyroid cancer while in service or within a year of his discharge.  A review of the Veteran's service treatment records show no complaints, diagnoses, or treatment relating to papillary thyroid cancer.  On the Veteran's November 1978 discharge examination, he did not note any issues relating to his thyroid.  Post-service treatment records show that the Veteran did not complain of issues with his thyroid until 2002, when he developed an enlarged thyroid gland.  He was diagnosed with malignant neoplasm of the thyroid in 2003 and underwent total thyroidectomy in 2003.  Under these circumstances, it is clear that neither the provisions of 38 C.F.R. §§ 3.303(a), pertaining to direct service connection, nor those of 3.303(b), pertaining service connection for chronic conditions shown to have begun in service and continued thereafter, are applicable, as the papillary thyroid cancer did not manifest until 2002.  Furthermore, 38 C.F.R. § 3.307, which allows for presumptive service connection for chronic conditions that manifest to a compensable degree within one year of service, is also not applicable, as the Veteran's thyroid cancer developed over 20 years after service.  Accordingly, the Board will restrict its focus to consideration of those regulations allowing for service connection for disabilities that manifest after service, namely, 38 C.F.R. 
§§ 3.303(d) and 3.309(d).   

The Veteran does not qualify as a "radiation-exposed veteran" as defined by 38 C.F.R. § 3.309(d), as he did not participate in a radiation-risk activity.  38 C.F.R. § 3.309 (b)(i), (ii) (2016).  Accordingly, he cannot take advantage of the presumptive provisions of 38 C.F.R. § 3.309(d), despite the fact that his papillary thyroid cancer is one of the disease subject to the presumption under 3.309(d)(2).  However, under 38 C.F.R. § 3.311, service connection claims for "radiogenic diseases" such as thyroid cancer are subject to special development procedures which were followed in this case.  Here, a request was made to the Naval Dosimetry Center in January 2009 for an evaluation of the Veteran's medical records to determine whether he was exposed to any ionizing radiation while in service.  In a February 2009 letter, the Naval Dosimetry Center indicated that it had reviewed the available records for the Veteran and found no evidence of any occupational exposure to ionizing radiation.  A review of the Veteran's military personnel and service treatment records revealed that there was no record of monitoring for radiation exposure such as a DD 1141.  Accordingly, there was no need to refer this case to the Under Secretary for Health for preparation of a dose estimate, since there was no evidence or information upon which a dose estimate could be made.  38 C.F.R. § 3.311(a)(2)(iii).  Similarly, because the Veteran was not exposed to ionizing radiation, referral of this claim to the Under Secretary for Benefits for an opinion was not warranted.  See id. at (b).

Post-service private medical treatment records show that the Veteran was diagnosed with papillary thyroid cancer in February 2003 and was immediately scheduled for total thyroidectomy in March 2003.  Subsequent treatment records show that the Veteran has been monitored for recurrence of the cancer since the March 2003 thyroidectomy. 

In a letter received by VA in November 2009, a B.F. stated that he was stationed with VAQ-33, the same squadron that the Veteran was stationed with, from May 1979 to July 1981.  B.F. also stated that he was an EA-6A plane captain and handled all the other aircraft in the squadron.  According to B.F., the personnel would test Electronic Counter Measure and radar equipment in the vicinity of members of the squadron.  

In a November 2011 letter, a S.R. stated that he was stationed at VAQ-33 in 1978, so the same time that the Veteran was also stationed there, and that he was assigned as Line Division Chief Petty officer.  According to S.R., in October 1978 the Veteran came into the Line Division office and told him that he was subjected to radar beams emitting from one of the aircraft.  S.R. told the Veteran to go to sick bay immediately. 

During the August 2013 hearing, the Veteran stated that he served as a mechanic crew chief on flight line for electric warfare squadron, the duties of which exposed him to radiation from EA3 aircraft.  When asked, the Veteran asserted that he was never given protective gear to wear when working in the proximity of the radar emitting equipment. 

The Veteran was afforded a VA examination in November 2014 to evaluate the nature and etiology of his papillary thyroid cancer.  He reported that he first developed an enlarged thyroid in 2002 and had total thyroidectomy in March 2003.  Thereafter he underwent radioactive iodine treatment and has remained on medication for hypothyroidism ever since his surgery.  As for his exposure, he stated that he walked in front of an aircraft in 1978 while it was testing radar equipment, and that he felt warm all over.  He did not experience any other symptoms, but did report the incident and was prescribed rest for the remainder of the day.  After an in-person examination and a review of the claims file, the examiner opined that it was less likely than not that the papillary thyroid cancer was incurred in or the result of active duty service.  In support thereof, the examiner noted the lack of evidence in the claims file to suggest that the Veteran was exposed to radiation, although the examiner did acknowledge lay statements which suggested a possible exposure in 1978.  Even still, the examiner asserted that there was no medical literature which supported a connection between non-ionizing radiation (as would be generated by radar) and thyroid cancer. 

The Board elicited opinions from VHA in August 2016, and a response was received from a G.G., who identified as a medical physicist, in October 2016.  In the August 2016 request, the Board referenced a June 2011 article published in the Experimental Oncology Journal titled "Long-term Exposure to Microwave Radiation Provokes Cancer Growth: Evidences from Radars and Mobile Communication Systems".  Yakymenko, I., Sidorik, E., Experimental Oncology, Jun. 2011, at 67.  After reviewing the referenced article and the other supporting articles discussed in the article, G.G. concluded that there was no statistical significance reflected in the article that exposure to microwave radiation causes thyroid cancer.  Accordingly, based on a review of the record, to include the referenced medical literature, G.G. opined that there was no scientific basis that supports that papillary thyroid cancer was caused by the appellant's period of active service and associated exposure to non-ionizing radiation. 

Upon consideration of the evidence before it, the Board finds that service connection for papillary thyroid cancer, to include as due to exposure to non-ionizing radiation, is not warranted.  Both the November 2014 VA examiner and the October 2016 VHA examiner found that it was less likely than not that the papillary thyroid cancer was attributable to service, and supported those opinions with reference to the record as well as contemporary medical literature.  The October 2016 VHA examiner specifically discussed potentially supportive medical literature and outlined why the testing results referenced by the Board did not lend any support for a finding that exposure to non-ionizing radiation such as radar is positively correlated with thyroid cancer.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (a medical opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  As both examiners reviewed the evidence and provided a thorough rationale, the Board finds that the opinions are highly probative of the issue of whether the Veteran's thyroid cancer was due to exposure to non-ionizing radiation in service.  

The Board acknowledges that the Veteran has presented credible testimony that he was exposed to non-ionizing radiation while in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence in the record which indicates that the Veteran is competent through expertise or knowledge to conclude that this exposure contributed to the development of his papillary thyroid cancer.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).

The Board also acknowledges that the Veteran referenced medical literature in support of the assertion that his exposure to nonionizing radiation led to his development of thyroid cancer; however, this referenced literature is of minimal probative value.  A medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case, as opposed to a discussion of generic relationships.  Sacks v. West, 12 Vet. App. 314, 316-17 (1998).  Here, no such medical opinion has been associated with the record.  Furthermore, as the October 2016 VHA examiner discussed, the referenced article does not actually set forth any finding connecting non-ionizing radiation exposure to thyroid cancer in any statistically significant manner.  Accordingly, the referenced medical literature carries minimal probative weight for the purposes of establishing a nexus between the Veteran's thyroid cancer and his service, to include as due to exposure to non-ionizing radiation. 

In summation, the opinions of the November 2014 VA examiner and the October 2016 VHA examiner, who both found that there was no connection between thyroid cancer and non-ionizing radiation exposure, are a more reliable indicator of whether the Veteran's thyroid cancer is attributable to the Veteran's service; thus, the preponderance of the evidence is against the Veteran's claim of service connection for papillary thyroid cancer.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for papillary thyroid cancer under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's claim for service connection for papillary thyroid cancer in total must be denied. 

Dissecting Ascending Aorta

The Veteran asserts that he was exposed to non-ionizing radiation on a regular basis while on active duty and that he experienced a dissecting ascending aorta after service as a result of this exposure.  In the alternative, he contends that his dissecting ascending aorta is secondary to a service-connected disability, specifically papillary thyroid cancer. 

Similar to the papillary thyroid cancer claim, the evidence does not show, and the Veteran does not assert, that he incurred the dissecting ascending aorta while in service or within a year of his discharge.  A review of the Veteran's service treatment records show no complaints, diagnoses, or treatment relating to dissecting ascending aorta.  On the Veteran's November 1978 discharge examination, he did not note any cardiovascular issues.  Post-service treatment records show that the Veteran did not complain of cardiovascular issues until 2007, when he developed severe chest pain and weakness and was found to have dissecting ascending aneurysm.  He underwent emergency aortic aneurysm repair and aortic valve replacement with mechanical valve.  

Under these circumstances, neither 38 C.F.R. §§ 3.303(a), 3.303(b), nor 3.307 are applicable, as the dissecting ascending aorta occurred over 20 years after service.  Furthermore, as the Board has determined that service connection is not warranted for papillary thyroid cancer, and the Veteran does not have any other service-connected disabilities, the provisions of 38 C.F.R. § 3.310, pertaining to service connection claims based on aggravation by a service-connected disability, are also not applicable.  Accordingly, the Board will restrict its focus to consideration of 38 C.F.R. §§ 3.303(d) and 3.309(d).  On that note, the Veteran cannot take advantage of the presumptive provisions of 38 C.F.R. § 3.309(d) as he does not qualify as a "radiation-exposed veteran" and also cannot take advantage of the special development procedures of 38 C.F.R. § 3.311 as the dissecting ascending aorta is not a "radiogenic disease".  Therefore, the Board's sole focus with regards to the dissecting ascending aorta claim is whether the condition is otherwise attributable to service pursuant to 38 C.F.R. § 3.303(d). 

In a January 2009 letter, a Dr. J.C. indicated that the Veteran was receiving treatment for the residuals of a 2007 emergent surgery and mechanical aortic valve replacement, all of which was the result of an aortic dissection.  According to Dr. J.C., the Veteran was prescribed daily Coumadin because of the heart valve. 
During the August 2013 hearing, the Veteran asserted that he was told by one of his treating physicians that it was possible his aorta was weakened due to exposure to non-ionizing radiation.  When asked, the Veteran stated that he was not able to get a written statement from one of his treating physicians attesting to the same. 

The Veteran was afforded a VA examination to evaluate the nature and etiology of the dissecting ascending aorta in November 2014.  After an in-person examination and a review of the history of the Veteran's diagnosis of and treatment for dissecting ascending aorta, the examiner opined that it was less likely than not that the dissecting ascending aorta was incurred in or otherwise attributable to service.  In support thereof, the examiner noted that there was no evidence of any conditions related to dissecting ascending aorta during active duty.  As for the possible connection to radiation exposure, although the examiner did acknowledge lay statements which suggested an exposure in 1978, the examiner found that there was no documentation in the Veteran's service records to support a finding that he was ever exposed to radiation in service.  Even still, the examiner asserted that there was no medical literature which supported a connection between non-ionizing radiation (as would be generated by radar) and dissecting ascending aorta. 

In the October 2016 VHA opinion, G.G. concluded that there was no statistical significance reflected in the article that exposure to microwave radiation is causally related to the development of cardiovascular disease.  In addition, G.G. stated that a review of medical literature did not indicate that microwave radiation was at all related to aortic dissection or cardiovascular vessel health generally. Accordingly, G.G. opined that there was no scientific basis that supports that the dissecting ascending aorta was caused by the appellant's period of active service and associated exposure to non-ionizing radiation. 

Upon consideration of the evidence before it, the Board finds that service connection for dissecting ascending aorta, to include as due to exposure to non-ionizing radiation, is not warranted.  Both the November 2014 VA examiner and the October 2016 VHA examiner found that it was less likely than not that the dissecting ascending aorta was attributable to service, and supported those opinions with reference to the record as well as contemporary medical literature.  The October 2016 VHA examiner specifically discussed potentially supportive medical literature and outlined why the testing results referenced by the Board did not lend any support for a finding that exposure to non-ionizing radiation such as radar is positively correlated with aorta dissection.  Nieves-Rodriguez, 22 Vet. App. at 303; see also Sklar, 5 Vet. App. at 140.  As both examiners reviewed the evidence and provided a thorough rationale, the Board finds that the opinions are highly probative of the issue of whether the Veteran's dissecting ascending aorta was due to exposure to non-ionizing radiation in service.  

The Board again acknowledges that the Veteran has presented credible testimony that he was exposed to non-ionizing radiation while in service, but again finds that he is not qualified to conclude that this exposure contributed to the development of his dissecting ascending aorta.  Jandreau, 491 F.3d at 1372.

The Board also acknowledges that the Veteran referenced medical literature in support of the assertion that his exposure to nonionizing radiation led to his development of dissecting ascending aorta; however, this referenced literature is of minimal probative value as the results have not been endorsed by a medical professional.  Furthermore, as the October 2016 VHA examiner discussed, the referenced article does not actually set forth any finding connecting non-ionizing radiation exposure to aorta dissection in any statistically significant manner.  Accordingly, the referenced medical literature carries minimal probative weight for the purposes of establishing a nexus between the Veteran's dissecting ascending aorta and his service, to include as due to exposure to non-ionizing radiation. 

In summation, the opinions of the November 2014 VA examiner and the October 2016 VHA examiner, who both found that there was no connection between aorta dissection and non-ionizing radiation exposure, are a more reliable indicator of whether the Veteran's dissecting ascending aorta is attributable to the Veteran's service; thus, the preponderance of the evidence is against the Veteran's claim of service connection for dissecting ascending aorta.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER


Service connection for papillary thyroid cancer is denied. 

Service connection for dissecting ascending aorta is denied. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


